DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL REJECTION in response to applicant’s claim amendments and arguments filed October 20, 2022.  Claims 1, 2, 5-7, 9-11, 13, and 16 are currently amended.  Claim 17 has been canceled.  Claims 1-16 and 18 are pending review in this correspondence.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.

 Response to Amendment
	Rejection of claims 1-16 and 18 for being indefinite is modified in view of applicant’s cancelations of particular claim limitations and claim amendments.
	Rejection of claims 1, 3, 6, 9, and 10 as being anticipated by Knobel (USP 5,705,062) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 2, 4, 5, and 8 as being unpatentable over Knobel (USP 5,705,062) in view of Tajima (US 6,509,193 B1) is withdrawn in view of applicant’s claim amendments.
Rejection of claim 7 as being unpatentable over Knobel (USP 5,705,062) in view of Tajima 2 (US 2010/0047132 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claims 11, 14-16, and 18 as being unpatentable over Knobel (USP 5,705,062) in view of Vann et al (US 2005/0118589 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claims 12 and 13 as being unpatentable over Knobel (USP 5,705,062) and Vann et al (US 2005/0118589 A1) in view of Tajima (US 6,509,193 B1) is withdrawn in view of applicant’s claim amendments.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “130” has been used to designate both pipettor and pipettor head (Figs. 3B and 4A);
in Fig. 4B, embodiment 125 appears to be drawn to a section above the rail, but Figs. 4C-4D and 5B-5C consistently depict embodiment 125 to be the disclosed “siderails” in the specification;
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
mounting surface (claim 1);
sample and supply vials;
plurality of vials;
holes on top of first and second backplates;
vertical and horizontal actuator;
pipette disposal position; and
rails.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Applicant refers to embodiment 125 as each of “rails/backplate arrangement 125,” “back plate(s) 125”, and “nests 125” in the specification (See Paras. 31 and 33 of applicant’s specification).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1 and 11, there does not appear to be support for the claim language of the holes being on the top of the backplate(s).  Para. 31 of the applicant’s specification discloses that pipettor heads 130 drop down and insert in nests/holes on the back plate(s) 125, but there is no specific disclosure that these holes are on the top of the back plate(s).
Claims 2-10, 12-16, and 18 are ultimately dependent upon claims 1 and 11 thus, inherit the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 3 and 4 of claim 1 a combination of sample and supply vials, and lines 8-9 then recite “a first row and second row of vials of a plurality of vials” and a first row and at third row of vials of the plurality of vials.  It is unclear if all of these vials are intended to be considered the same plurality of vials, or if the sample and supply vials are different from the plurality of vials.
Claim 1 recites that pipettor heads engage with backplate to move magnets, but Figs. 5B-C depicts the backplate as rails 125 and 120 as the magnets that the pipettor heads engage with.   Thus, it is unclear how (based on the drawings and the specification) what specifically the pipettor head engages with to move the magnets.  Additionally, are the backplates intended to be separate from the magnets?
Claim 1 recites the limitation "the rack positions" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 initially recites at least one sample preparation vial (see lines 7-8), but then later recites “a plurality of sample preparation vials” (See lines 10-11).  It is unclear if these are intended to be different from the previously claimed at least one sample preparation vial.
Claims 2-10, 12-16, and 18 are ultimately dependent upon claims 1 and 11, and thus, inherit the same deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        December 8, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796